Citation Nr: 1440525	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-40 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a hiatal hernia.

2. Entitlement to service connection for status post total replacement of the right knee (claimed as right knee condition). 

3. Entitlement to service connection for status post total replacement of the left knee (claimed as left knee condition).

4. Entitlement to service connection for bipolar disorder (claimed as mental condition).

5. Entitlement to service connection for status post sprain of the right ankle (claimed as right ankle condition).

6. Entitlement to service connection for status post sprain of the left ankle (claimed as left ankle condition).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a hearing before the Board on April 8, 2014.  He contacted the RO stating that due to an illness, he would not be able to attend his scheduled hearing on April 8, 2014.  He requested that his hearing date be rescheduled.  Accordingly, he has been scheduled to testify at a hearing before a travelling section of the Board on October 6, 2014.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran has been provided proper notice of the hearing date, time, and location, i.e., on October 6, 2014.  

2.  After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

